Citation Nr: 1213833	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  08-19 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for basal and squamous cell carcinoma of the arms, face, hands, and neck, including as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim can be reached.  

The Veteran contends that his skin cancer is related to exposure to the sun while serving in the Republic of Vietnam, or in the alternative is the result of exposure to herbicides while serving in the Republic of Vietnam.  

The Veteran's service separation document indicates that he served for a period of time in the Republic of Vietnam during his active service.  

The Veteran's service medical records do not show any complaints, findings or treatment for any skin disabilities.  

The Veteran submitted a photograph showing that he had a bandage placed over his right ear while he was in uniform in Vietnam.  He contends that he got a severe sun burn on his ear and was removed from the field in 1967 and that was the first occasion of his skin problems which have continued since service.  

Associated with the claims file is a VA patient data card and list of appointments dated from 1981 to 1984 at the Tampa VA Medical Center (VAMC).  It appears that the RO attempted to obtain records from the Tampa VAMC because a Tampa VAMC CAPRI request shows that no progress notes or discharge summaries were found.  However, the Board finds that another search for any available records should be undertaken and searches should continue unless a finding is made that the records do not exist or that further attempts to obtain them would be futile.  

The Veteran was afforded a VA examination in August 2005 at which time the examiner reviewed the claims file, performed a physical examination and diagnosed the Veteran with active solar actinic keratosis with progression to basal and squamous cell carcinoma, post numerous basal cell carcinoma with residuals of scars, and post numerous squamous cell carcinoma with residuals of scars.  The examiner did not offer an opinion as to the etiology of the diagnosed skin disorders.  

Once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The August 2005 VA examiner did not offer any opinion as to the etiology of the diagnosed skin disorders.  Consequently, another examination and nexus opinion is necessary before a decision on the merits of the claims can be reached.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any available treatment records from the Tampa VAMC dated from 1981 to the present.  Any other pertinent records identified by the Veteran should also be obtained.  Any negative responses should be associated with the claims file.  

2.  Schedule the Veteran for a skin examination to determine the etiology of his claimed basal and squamous cell carcinoma of the arms, face, hands, and neck.  The examiner should review the claims file and note that review in the report.  The examiner should explain the basis for any opinion and base the opinion on sufficient facts or data.  The rationale for all opinions should be provided.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that any skin disorder was incurred in or aggravated by the Veteran's military service, including exposure to herbicides or to sun.  The examiner must consider the Veteran's statements regarding the incurrence of severe sunburns in service, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet App. 23 (2007). 

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


